DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-13, in the reply filed on 4-15-22 is acknowledged.
Claims 14-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4-15-22.
Applicant’s amendment filed on 2-18-20 has been entered.  Claims 1, 3-6 and 9-22 have been amended.  Claims 25-29 have been canceled.  Claims 1-24 are pending.
Claims 1-24 are pending and claims 1-13 are under consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2-18-20 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract filed on 2-18-20 only contains 26 words.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “a gene or a cDNA selected from the group consisting of: a) at least one chain selected from the group consisting of: beta-3 alpha3 and gamma2 chain of laminin-5, and/or b) collagen 17, and/or c) at least one alpha6beta4 integrin and/or d) collagen 7 and/or e) keratin 5 and keratin 14 and/or f) plectin” in lines 2-10 of claim 12 is vague and renders the claim indefinite.  It is unclear what components are intended in the group, for example, a) and b), a)-c), a)-d), a)-f), b)-f) or c)-f) etc.  It is unclear what kind of group is intended.  Further, alpha6beta4 integrin appears to be a protein or a gene, it is unclear what would be the meaning of “at least one alpha6beta4 integrin”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ronfard, Vincent, 2006 (US 20060134093 A1, IDS).
Claims 1, 3-5 and 9-11 are directed to an in vitro method for producing a flap of genetically modified cell on a fibrin substrate, comprising a) plating feeder cells on the upper surface of a fibrin substrate, b) plating and cultivating to subconfluence said genetically modified cell on said fibrin support to obtain a flap of genetically modified cells adhered to said fibrin substrate, and c) detaching the flap of genetically modified cells adhered to said fibrin substrate from the support in a form similar to a sheet to obtain a flap of genetically modified cells on said fibrin substrate.  Claim 3 further comprises before step c), the steps b’) removing the culture medium and/or b’’) washing the flap of genetically modified cells adhered to said fibrin substrate with a washing solution, and/or after step c), the step of d) placing the obtained flap of genetically modified cells on fibrin substrate in a transport container.  Claim 4 specifies the fibrin substrate has dimensions of from about 0.32 cm2 to about 300 cm2.  Claim 5 specifies the fibrin substrate comprises from about 20-100 mg/ml of fibrinogen and from about 1-10 IU/ml of thrombin.  Claims 9-11 specify the genetically modified cells are epithelial cells, epidermal cells, and keratinocytes, respectively.  
Regarding claims 1 and 5, Ronfard teaches fibrin cell supports for cell cultured formed by the mixture of fibrinogen and thrombin, and the fibrin cell supports can be used for preparing a culture of cells such as keratinocytes, recovering the culture in the form of a reconstituted tissue such as a skin graft (e.g. Abstract).  The concentration of thrombin is between about 0.5 U/ml and about 2.5 U/ml, and the concentration of fibrinogen is between about 10 and about 250 mg/ml.  The fibrin cell support further includes one or more cells, e.g., keratinocytes or other epithelial cells (e.g. [0009]).  A method of preparing a fibrin cell support by mixing equivalent volume of fibrinogen and thrombin, distributing the mixture onto a surface, such that a fibrin cell support is formed on the surface.  The method further provides contacting with the fibrin support one or more cells, such as keratinocytes or other epithelial cells (e.g. [0010]).  The method comprises the steps of contacting one or more cells with a fibrin cell support to form a skin replacement tissue, where the support includes thrombin and fibrinogen, and recovering, transporting and applying the skin replacement tissue as a graft (e.g. [0011]).  Cells may be cultured in the presence of a feeder cell layer, such as layer of lethally-irradiated or mitomycin C-treated human fibroblasts (e.g. [0025], [0040]).  The cells may be plated on the fibrin cell support at a subconfluence density and allowed to reach confluence in culture on the fibrin cell support (e.g. [0026]).  The cells may also include recombinant or genetically modified cells (e.g. [0029]).  The fibrin cell support is prepared in the form of a file and a suspension of cells is then seeded on this file, in culture medium.  When the cell culture has become confluent or semi-confluent, it forms a replacement tissue that can be recovered as a graft (e.g. [0030]).  The surface the mixture of thrombin and fibrinogen is distributed to is considered a solid support.  The step of recovering and transporting the skin replacement tissue as a graft is considered to read on the step of c) detaching the flap of genetically modified cells adhered to said fibrin substrate from the support in a form similar to a sheet.
Regarding claim 3, Ronfard teaches that the method comprises the steps of contacting one or more cells with a fibrin cell support to form a skin replacement tissue, where the support includes thrombin and fibrinogen, and recovering, transporting and applying the skin replacement tissue as a graft (e.g. [0011]).  Since Ronfard teaches recovering and transporting the skin replacement tissue graft, it is inherent that the tissue graft is in a transport container.
Regarding claim 4, Ronfard shows the size of the epithelial grafts in the presence or absence of a fibrin cell support on nude mice, ranging from 90mm2 to 180 mm2, which is in the range of 0.32 cm2 to 300 cm2 (Fig. 3 and [0060]).
Regarding claims 9-11, Ronfard teaches the isolated cells are keratinocyte, e.g. epidermal keratinocyte, oral and gastrointestinal mucosal epithelia and urinary tract epithelia etc.  The cells of the present invention may also include recombinant or genetically modified cells (e.g. [0029]).  It is apparent that the recombinant or genetically modified cells are referring to the isolated cells mentioned in the context of paragraph [0029].
Thus, the claims are anticipated by Ronfard.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronfard, Vincent, 2006 (US 20060134093 A1, IDS).
Claims 1-2 and 5-8 are directed to an in vitro method for producing a flap of genetically modified cell on a fibrin substrate, comprising a) plating feeder cells on the upper surface of a fibrin substrate, b) plating and cultivating to subconfluence said genetically modified cell on said fibrin support to obtain a flap of genetically modified cells adhered to said fibrin substrate, and c) detaching the flap of genetically modified cells adhered to said fibrin substrate from the support in a form similar to a sheet to obtain a flap of genetically modified cells on said fibrin substrate.  Claim 2 specifies the feeder cells are plated on the fibrin substrate from 2-24 hours before plating the genetically modified cells.  Claim 5 specifies the fibrin substrate comprises from about 20-100 mg/ml of fibrinogen and from about 1-10 IU/ml of thrombin.  Claims 6-8 specify the fibrin substrate comprises from about 20-50 mg/ml of fibrinogen and from about 3-8 IU/ml of thrombin, from about 20-25 mg/ml fibrinogen and from about 2-4 IU/ml of thrombin, and about 23.1 mg/ml of fibrinogen and about 3.1 IU/ml of thrombin, respectively.  
Ronfard teaches fibrin cell supports for cell cultured formed by the mixture of fibrinogen and thrombin, and the fibrin cell supports can be used for preparing a culture of cells such as keratinocytes, recovering the culture in the form of a reconstituted tissue such as a skin graft (e.g. Abstract).  The concentration of thrombin is between about 0.5 U/ml and about 2.5 U/ml, and the concentration of fibrinogen is between about 10 and about 250 mg/ml.  The fibrin cell support further includes one or more cells, e.g., keratinocytes or other epithelial cells (e.g. [0009]).  A method of preparing a fibrin cell support by mixing equivalent volume of fibrinogen and thrombin, distributing the mixture onto a surface, such that a fibrin cell support is formed on the surface.  The method further provides contacting with the fibrin support one or more cells, such as keratinocytes or other epithelial cells (e.g. [0010]).  The method comprises the steps of contacting one or more cells with a fibrin cell support to form a skin replacement tissue, where the support includes thrombin and fibrinogen, and recovering, transporting and applying the skin replacement tissue as a graft (e.g. [0011]).  Cells may be cultured in the presence of a feeder cell layer, such as layer of lethally-irradiated or mitomycin C-treated human fibroblasts (e.g. [0025], [0040]).  The cells may be plated on the fibrin cell support at a subconfluence density and allowed to reach confluence in culture on the fibrin cell support (e.g. [0026]).  Ronfard teaches the isolated cells are keratinocyte, e.g. epidermal keratinocyte, oral and gastrointestinal mucosal epithelia and urinary tract epithelia etc.  The cells of the present invention may also include recombinant or genetically modified cells (e.g. [0029]).  The fibrin cell support is prepared in the form of a file and a suspension of cells is then seeded on this file, in culture medium.  When the cell culture has become confluent or semi-confluent, it forms a replacement tissue that can be recovered as a graft (e.g. [0030]).  The surface the mixture of thrombin and fibrinogen is distributed to is considered a solid support.  The step of recovering and transporting the skin replacement tissue as a graft is considered to read on the step of c) detaching the flap of genetically modified cells adhered to said fibrin substrate from the support in a form similar to a sheet.
Ronfard does not specifically teach the feeder cells are plated on the fibrin substrate from 2-24 hours before plating the genetically modified cells, the fibrin substrate comprises from about 3-8 IU/ml of thrombin (claim 6) or about 23.1 mg/ml of fibrinogen and about 3.1 IU/ml of thrombin (claim 8).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to plate the feeder cells on the fibrin substrate from 2-24 hours before plating the genetically modified cells because Ronfard teaches cells may be cultured in the presence of a feeder cell layer, such as layer of lethally-irradiated or mitomycin C-treated human fibroblasts.  The time periods before plating the genetically modified cells onto the feeder cell is routine experimentation to optimize the effect of feeder cells on the culturing of the genetically modified cells.  It would be obvious for one of ordinary skill in the art to try different time periods before plating the genetically modified cells onto the feeder cells, including 2-24 hours, in order to optimize the culturing and production of the genetically modified cells on the feeder cell layer and the fibrin substrate with reasonable expectation of success.  Further, since Ronfard teaches the concentration of thrombin is between about 0.5 U/ml and about 2.5 U/ml, and the concentration of fibrinogen is between about 10 and about 250 mg/ml, it would be obvious for one of ordinary skill in the art to try to use various concentrations of thrombin and fibrinogen, including about 3-8 IU/ml of thrombin or about 23.1 mg/ml of fibrinogen and about 3.1 IU/ml of thrombin, in order to optimize the preparation of the fibrin cell support for the culturing of the cells on the fibrin cell support with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to contact one or more cells with a fibrin cell support to form a skin replacement tissue, and recovering, transporting and applying the skin replacement tissue as a graft as taught by Ronfard with reasonable expectation of success.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panacchia et al., 2010 (Cell Tissue Organs, 191: 21-35) in view of Ronfard, Vincent, 2006 (US 20060134093 A1, IDS).
Claims 1-11 are directed to an in vitro method for producing a flap of genetically modified cell on a fibrin substrate, comprising a) plating feeder cells on the upper surface of a fibrin substrate, b) plating and cultivating to subconfluence said genetically modified cell on said fibrin support to obtain a flap of genetically modified cells adhered to said fibrin substrate, and c) detaching the flap of genetically modified cells adhered to said fibrin substrate from the support in a form similar to a sheet to obtain a flap of genetically modified cells on said fibrin substrate.  Claim 2 specifies the feeder cells are plated on the fibrin substrate from 2-24 hours before plating the genetically modified cells.  Claim 3 further comprises before step c), the steps b’) removing the culture medium and/or b’’) washing the flap of genetically modified cells adhered to said fibrin substrate with a washing solution, and/or after step c), the step of d) placing the obtained flap of genetically modified cells on fibrin substrate in a transport container.  Claim 4 specifies the fibrin substrate has dimensions of from about 0.32 cm2 to about 300 cm2.  Claim 5 specifies the fibrin substrate comprises from about 20-100 mg/ml of fibrinogen and from about 1-10 IU/ml of thrombin.  Claims 6-8 specify the fibrin substrate comprises from about 20-50 mg/ml of fibrinogen and from about 3-8 IU/ml of thrombin, from about 20-25 mg/ml fibrinogen and from about 2-4 IU/ml of thrombin, and about 23.1 mg/ml of fibrinogen and about 3.1 IU/ml of thrombin, respectively.  Claims 9-11 specify the genetically modified cells are epithelial cells, epidermal cells, and keratinocytes, respectively.  
Panacchia teaches “Nonirradiated human fibroblasts and irradiated 3T3-J2 murine fibroblasts as feeder layer for keratinocyte growth and differentiation in vitro on fibrin substrate” (e.g. Title).  Panacchia tested using keratinocytes grown on a fibrin gel precoated with 3T3-J2 murine fibroblasts as a control, and compared the clonogenic potential and the proliferative, differentiative and metabolic characteristics of keratinocytes cultured on the fibrin under the two culture conditions (e.g. Abstract).  The fibrin gels were prepared by using thrombin stock solution to a final concentration of 3 IU/ml thrombin, and preparing solution B by mixing 5 ml of the original fibrinogen stock solution with 5.8ml of a saline solution (e.g. p. 23, left column, last paragraph).  Fibrin gels were prepared in 144 cm2 plates not treated for cell cultures.  Lethally irradiated 3T3-J2 murine fibroblasts were added to control gels without human fibroblasts (HFs) 4 hours before keratinocyte seeding.  Human keratinocytes (HKs) were seeded 16 h after the fibrin gel polymerization.  HKs were thawed, centrifuged, counted and plated (1x106 cells/144cm2) onto the fibrin gel and cultured in medium.  Confluent cultures represent the condition of the graft to be used for clinical application (e.g. p. 23, right column, 1st and 2nd paragraphs).  The 144 cm2 plate is considered a solid support (For claim 1).  The lethally irradiated 3T3-J2 MFs were added to fibrin gels 4 hours before keratinocyte seeding.  The 4 hours is within the range of 2 to 24 hours before plating the genetically modified cells (For claim 2).  Since the confluent cultures of human keratinocytes on fibrin gels can be used as a graft for clinical application, it is considered that the culture medium is removed before detaching the flap of genetically modified cells on fibrin substrate for use as a graft or the graft is in a transport container (For claim 3).  The 144 cm2 is in the range of from about 0.32 cm2 to about 300 cm2 (For claim 4).  Panacchia teaches a final concentration of 3 IU/ml thrombin in fibrin gel, which is in the range of from about 1-10 IU/ml of thrombin, from about 3-8 IU/ml of thrombin, from about 2-4 IU/ml of thrombin, and about 3.1 IU/ml of thrombin (For claims 5-8).  Keratinocyte represents the major cell type of the epidermis.  Thus, the human keratinocytes taught by Pannachia read on epithelial cells, epidermal cells and keratinocytes (For claims 9-11).
Panacchia does not specifically teach the use of genetically modified cells on a fibrin substrate, and the fibrin substrate comprises from about 20-100 mg/ml of fibrinogen, from about 20-50 mg/ml of fibrinogen, from about 20-25 mg/ml fibrinogen, or about 23.1 mg/ml of fibrinogen.
Ronfard teaches fibrin cell supports for cell cultured formed by the mixture of fibrinogen and thrombin, and the fibrin cell supports can be used for preparing a culture of cells such as keratinocytes, recovering the culture in the form of a reconstituted tissue such as a skin graft (e.g. Abstract).  The concentration of thrombin is between about 0.5 U/ml and about 2.5 U/ml, and the concentration of fibrinogen is between about 10 and about 250 mg/ml.  The fibrin cell support further includes one or more cells, e.g., keratinocytes or other epithelial cells (e.g. [0009]).  A method of preparing a fibrin cell support by mixing equivalent volume of fibrinogen and thrombin, distributing the mixture onto a surface, such that a fibrin cell support is formed on the surface.  The method further provides contacting with the fibrin support one or more cells, such as keratinocytes or other epithelial cells (e.g. [0010]).  The method comprises the steps of contacting one or more cells with a fibrin cell support to form a skin replacement tissue, where the support includes thrombin and fibrinogen, and recovering, transporting and applying the skin replacement tissue as a graft (e.g. [0011]).  Cells may be cultured in the presence of a feeder cell layer, such as layer of lethally-irradiated or mitomycin C-treated human fibroblasts (e.g. [0025], [0040]).  The cells may be plated on the fibrin cell support at a subconfluence density and allowed to reach confluence in culture on the fibrin cell support (e.g. [0026]).  Ronfard teaches the isolated cells are keratinocyte, e.g. epidermal keratinocyte, oral and gastrointestinal mucosal epithelia and urinary tract epithelia etc.  The cells of the present invention may also include recombinant or genetically modified cells (e.g. [0029]).  The fibrin cell support is prepared in the form of a file and a suspension of cells is then seeded on this file, in culture medium.  When the cell culture has become confluent or semi-confluent, it forms a replacement tissue that can be recovered as a graft (e.g. [0030]).  The surface the mixture of thrombin and fibrinogen is distributed to is considered a solid support.  The step of recovering and transporting the skin replacement tissue as a graft is considered to read on the step of c) detaching the flap of genetically modified cells adhered to said fibrin substrate from the support in a form similar to a sheet.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use genetically modified cells on a fibrin substrate because both Panacchia and Ronfard teach culturing keratinocytes on fibrin substrate to prepare skin graft and Ronfard also teaches that recombinant or genetically modified cells also can be cultured on fibrin substrate.  It would be obvious for one of ordinary skill in the art to substitute the keratinocyte taught by Panacchia with the recombinant or genetically modified cells taught by Ronfard in order to prepare skin graft for clinical application with reasonable expectation of success.  Further, Ronfard teaches the concentration of fibrinogen is between about 10 and about 250 mg/ml in preparing the fibrin substrate. The range of about 10 to about 250 mg/ml taught by Ronfard encompasses the range from about 20-100 mg/ml of fibrinogen, from about 20-50 mg/ml of fibrinogen, from about 20-25 mg/ml fibrinogen, or about 23.1 mg/ml of fibrinogen.  It would be obvious for one of ordinary skill in the art to try to use various concentrations of fibrinogen, including from about 20-100 mg/ml of fibrinogen, from about 20-50 mg/ml of fibrinogen, from about 20-25 mg/ml fibrinogen, or about 23.1 mg/ml of fibrinogen, in order to optimize the preparation of the fibrin cell support for the culturing of the cells on the fibrin cell support with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to culture human keratinocytes on fibrin gels to be used as a graft for clinical application as taught by Panacchia or to contact one or more cells with a fibrin cell support to form a skin replacement tissue, and recovering, transporting and applying the skin replacement tissue as a graft as taught by Ronfard with reasonable expectation of success.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632